Citation Nr: 0609469	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  98-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a rash. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision.  In October 1999, 
a hearing was held before a Member of the Board.  
Subsequently, in February 2000 and November 2004, the Board 
remanded for further development.     


FINDING OF FACT

The veteran does not currently have a rash.  


CONCLUSION OF LAW

A rash was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in August 2001 and December 2004, VA 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in July 2001 and supplemental statement of the case 
(SSOC) in August 2005 in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefit sought.  Further, the claims file reflects that the 
August 2005 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the August 2005 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
March 1998.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the claim, the content of 
the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notices were provided, the case was readjudicated in August 
2005.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, 
any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Private medical records and VA examination reports (including 
three color photographs) have been obtained and there is no 
contention that additional relevant records have not been 
obtained.  The appellant has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records show in June 1968, the veteran was 
seen for a recurrent rash in the crotch and in November 1968, 
he was seen for a groin lymphadenopathy and lesion on his 
penis.  The examination at service discharge noted recurrent 
contact dermatitis.

A private medical records dated in 1974 noted that the 
veteran had poison ivy on his entire body and an impression 
of rhus dermatitis was given.  Another record dated in 
February 1982 noted poison ivy rash on his hands.  An August 
1993 VA examination report noted normal skin.  

In March 2005, VA afforded the veteran a skin examination for 
which the claims folder was reviewed.  At the examination, 
the veteran did not have an active rash nor did he have any 
exfoliation or excoriation in the area where he previously 
had a rash.  He indicated that the veteran did not have a 
chronic infection and found no evidence of infection in his 
groin or between his toes or on his back.  The diagnosis was 
a normal examination of the skin.  The examiner opined that 
it was "not as likely as not that any skin disorder was 
related to service on any basis or aggravated by military 
service."  There is no positive medical evidence of record 
demonstrating a current disability.  

As the latest VA examination, the veteran did not have a skin 
disorder.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a rash is not warranted

While the veteran has suggested that he currently has a rash, 
as a lay person, he has no competence to give a medical 
opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a rash.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a rash is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


